UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7631



TONY ALLEN WALKER,

                                            Petitioner - Appellant,

          versus


RICK JACKSON, Superintendent,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-95-690-2)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tony Allen Walker, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tony Allen Walker seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have independently reviewed the record and conclude that Walker

has   not    made   a   substantial   showing   of   the   denial    of   a

constitutional right. See Miller-El v. Cockrell,           U.S.      , 2003

WL 431659 (U.S. Feb. 25, 2003) (No. 01-7662), at *10.       In addition,

because extraordinary circumstances are not present in this case,

we decline to consider claims raised for the first time on appeal.

See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.     See 28 U.S.C. § 2253(c) (2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2